OFFICIAL NOTICE FROM COURT OF CRIMINAL APP£/&£l^EiL&S«
                      P.O^OJ^2|||(^gp^AJ^>f?gfe^IN;T: '
            OFFICIAL BUSffftS
            STATE ©F TE^^^f!^
            PEMALTY'FOR ' M&i J                             02 1R
  2/4/2015 'PRIVATE USE                                     0002003152     FEB09 2015
                                                            MAILED FROM ZlP.GftDF0182ai_
  POOL, KENNETH RAY     Th^t^o.;                                            WR-82,639-01
  On this day, the application for writ of habeas*corpus is dismissed as moot.
                                         *"*"""' "..;•''"                Abel Acosta, Clerk




•N3B   75860